DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed on 6/9/21 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of any patent granted on Application Number 16611553 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Response to Amendment
The Examiner acknowledges the remarks filed on 11/26/21. Claim 21 has been canceled. Claims 1-20 are pending rejection below. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-14 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe EP_2234172_A in view of Furihata USPA_20130323874_A1.
1.	Regarding Claims 1, 2, 5-11, 13, 14, and 19, Watanabe discloses a solar cell comprising two substrates wherein a process includes use of a hot melt silicone-based resin for surrounding the outer periphery of an element situated between said substrates such that the resin acts like a sealant (Claims 1 and 2 and paragraph 0052) thereby corresponding to the instantly claimed dam of sealant of instant Claims 1 and 5. Watanabe further discloses how the two substrates can be brought together under pressure and laminated in a vacuum state to form a laminated body (Claims 4, 5, 8, and 10) as is being claimed in instant Claims 1 and 8. Watanabe also discloses that the process can take 2-3 minutes (paragraph 0017) and that the pressure can be sustained for 1 minute (paragraph 0040) as is being claimed in instant Claims 9-11. Lastly, Watanabe discloses that its invention results in relatively quicker curing and more resistant to contaminants (paragraph 0008). Watanabe also discloses using UV to cure said silicone resin (paragraph 0046) as is being claimed in instant Claim 2. Although steps i. – v. and vii. are not explicitly disclosed, the overall embodiments of Watanabe as explained above encompasses the claimed features therein. The claimed feature of vii. would be obvious in that repeating steps for the sake of ensuring is typically done by one of ordinary skill in the art. Applicants have not outlined how this would impart unexpected and surprising properties.
Watanabe does not disclose the claimed step vi. 
3.	Furihata also discloses the manufacture of a solar cell module (Title). Furihata also discloses using a vacuum and maintaining a given pressure, followed by releasing the pressure yet still maintaining vacuum (paragraph 0081). Furihata then discloses that this allows for the silicone coatings between its panels to be closely bonded and merged into an integral encapsulant layer without trapping air bubbles (paragraph 0082).
4.	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the process, of Watanabe, by using the afore-described process step of releasing pressure while maintaining vacuum, as disclosed by Furihata. One of ordinary skill in the art would have been motivated in doing so to obtain a silicone coating having no trapped air bubbles.
5.	Regarding Claim 3, Watanabe in view of Furihata suggests curing a temperature ranging from 100 to 150C (Furihata: Claim 6).
6.	Regarding Claim 4, although Watanabe in view of Furihata does not suggest cutting the edge region, the Examiner respectfully submits that this would be product-specific structural limitation and it would be expected for one of ordinary skill in the art to know how to cut the edge to meet this need.
7.	Regarding Claim 12, although Watanabe in view of Furihata does not suggest the claimed pressure, the Examiner respectfully submits that this would be product-specific limitation and it would be expected for one of ordinary skill in the art to know what pressure to use to affect a significant sealed laminate assembly.
20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe EP_2234172_A in view of Furihata USPA_20130323874_A1, as applied to Claim 19, and further in view of Brecht USPA_20120260974_A1.
8.	Regarding Claim 20, Watanabe in view of Furihata does not disclose cold forming.
9.	Brecht discloses making photovoltaic modules (Title) comprising two glass substrates with a photovoltaic element there-between (Abstract).  Brecht further discloses that cold-bending can be used to shape the glass substrates (paragraph 0093) and that its invention can be used in vehicles roofs (Title).
10.	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the glass substrates of, Watanabe in view of Furihata, by cold-forming as disclosed by Brecht for use in vehicle roofs. One of ordinary skill in the art would have been motivated in doing so to obtain further utility of its invention in other applications such as vehicle roofs.
Claims 15-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe EP_2234172_A in view of Furihata USPA_20130323874_A1, as applied to Claim 1, and further in view of Mine USPN_5804631_A.
11.	Regarding Claims 15-18, Watanabe in view of Furihata does not suggest the claimed silicone composition.
12.	Mine discloses a gel prepared from a condensation curable gel composition comprising an alkoxy-substituted organopolysiloxane, an alkenyl-substituted organopolysiloxane, a Si-H functional organopolysiloxane, a condensation catalyst (e.g., tetrabutyl titanate, etc.), a platinum catalyst, optionally an alkoxysilane. (col. 3, line 59 to Mine is silent on the presently claimed molar ratio of Ti-OR to the hydrolysable groups on the alkoxy-substituted organopolysiloxane. However, the molar ratio would affect the condensation curing rate of the alkoxy-substituted organopolysiloxane. In other words, it is a Result-Effective variable. Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to employ whatever molar ratio through routine experimentation to achieve a desired condensation curing rate. Especially, Applicant does not show the criticality of such a molar ratio. Mine teaches it is advantageous to use a reaction inhibitor. (col. 15, lines 39-55). As such, one of ordinary skill in the art would know to prepare a two-pack composition to prolong the shelf life with expected success. Further, since one of ordinary skill in the art would know not to put together a curable component (e.g., the alkoxy substituted polysiloxane), a crosslinker and a catalyst in the same pack in a two-pack composition so that the shelf-life of the composition would be prolonged, the variations of the arrangements for the components in the instant claims would have been obvious. Furthermore, the gel is useful as an adhesive. (col. 1, lines 3-21). Since the gel renders the presently claimed one obvious, both adhesives would be expected to be pressure sensitive. Mine further teaches binding a semiconductor chip to a substrate (i.e., forming a laminate). (col. 3, lines10-23) The gel composition is coated on a semiconductor chip. (col. 16, line 42 to col. 17, line 21). Lastly, Mine discloses that its silicone adhesive prevents contamination and is highly reliable (column 3, lines 1-23).
Watanabe in view of Furihata, by using the silicone composition, of Mine. One of ordinary skill in the art would have been motivated in doing so to obtain higher reliability and preventing contamination with this silicone composition.
Response to Arguments
Applicant’s arguments, filed 6/11/21, with respect to the rejection(s) of claim(s) 1-20 under Takei in view of Watanabe as well as Mine in view of Watanabe have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Watanabe in view of Furihata.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAHSEEN KHAN whose telephone number is (571)270-1140.  The examiner can normally be reached on Mondays-Saturdays 08:00AM-10:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on 5712701547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/TAHSEEN KHAN/Primary Examiner, Art Unit 1781                                                                                                                                                                                                        March 1, 2022